Citation Nr: 1119778	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-39 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for Meniere's disease with tinnitus.



ATTORNEY FOR THE BOARD

H. E. Costas, Counsel



INTRODUCTION

The Veteran served on active duty from November 1981 to September 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  That decision granted service connection for Meniere's disease with tinnitus (claimed as left ear fullness) and assigned a 10 percent disability evaluation effective from October 1, 2003.


FINDINGS OF FACT

1.  The Veteran Meniere's disease has been manifested by subjective complaints of fullness in the left ear, tinnitus, and dizziness.

2.  The Veteran is already assigned the maximum schedular evaluation available for tinnitus.  

3.  The Veteran has not been shown to have hearing impairment.  

4.  The Veteran's Meniere's disease is productive of occasional dizziness, but not dizziness with occasional staggering.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a combined 20 percent disability rating for Meniere's disease with tinnitus and vertigo have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.87, Diagnostic Codes 6204, 6205, 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for Meniere's disease with tinnitus.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Id. at 490-91. See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for his Meniere's disease with tinnitus.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  The Veteran has not identified any other outstanding records that are relevant to his claim.

The Veteran was also afforded VA examinations in February 2006, January 2008, and June 2010 in connection with his claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January 2008 and June 2010 VA examinations obtained in this case re adequate, as they are predicated on a review of the claims file and all pertinent evidence of record as well as on a physical examination and fully addresses the rating criteria that are relevant to rating the disability in this case.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran is currently assigned a 10 percent disability evaluation for his Meniere's disease with tinnitus pursuant to 38 C.F.R. § 4.87, Diagnostic Codes 6205-6260.  With diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27.  The hyphenated diagnostic code in this case indicates that Meniere's syndrome under Diagnostic Code 6205 is the service-connected disorder and that tinnitus under Diagnostic Code 6260 is a residual condition.

Diagnostic Code 6260 was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2.  The Federal Circuit also affirmed VA's long-standing interpretation of Diagnostic Code 6260 as authorizing only a single 10-percent rating for tinnitus, whether perceived as unilateral or bilateral. Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Accordingly, the Board concludes that Diagnostic Code 6260 precludes an evaluation in excess of a single 10 percent for tinnitus.  Consequently, the Veteran is not entitled to an increased evaluation under Diagnostic Code 6260.

Under Diagnostic Code 6205, a 30 percent rating is warranted for hearing impairment with vertigo less than once a month with or without tinnitus.  See 38 C.F.R. § 4.87, Diagnostic Code 6205.  A 60 percent rating is assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month with or without tinnitus.  A 100 percent rating is contemplated for hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly with or without tinnitus. 

A note to Diagnostic Code 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205. 38 C.F.R. § 4.87.

Peripheral vestibular disorders are evaluated under Diagnostic Code 6204.  Under that diagnostic code, a 10 percent evaluation is warranted for peripheral vestibular disorders with occasional dizziness.  A 30 percent evaluation will be assigned with dizziness and occasional staggering.  

A note to Diagnostic Code 6204 explains that objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under that code and that hearing impairment with suppuration is to be separately rated and combined.

Because the rating for disability due to Meniere's disease depends, in part, on hearing loss, a statement of how hearing loss is evaluated under VA regulations is in order.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz) is 40 decibels [dB] or greater; or when the auditory thresholds for at least these of these relevant frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.

VA audiological evaluations are conducted using a controlled speech discrimination test together with the results of puretone audiometry tests.  The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on a controlled speech discrimination test.  The horizontal columns in Table VI represent 9 categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85 and the statement of the case) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "V" and the poorer ear had a numeric designation of Level "VII" the percentage evaluation is 30 percent. See 38 C. F. R. § 4.85.

Regulations also provide that in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that when the puretone threshold is 30 decibels or less at 1,000 hertz and 70 decibels or more at 2,000, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.

In this case, private treatment records dated in October 2004 indicate that the Veteran's chief complaint was fullness in the left ear.  There was no evidence of hearing loss, fluctuating hearing acuity, vertigo, or loss of balance.  The Veteran did report occasional tinnitus.  In October 2005, there was no significant change in his hearing when compared to the prior audiogram.  Hearing was fairly symmetric with good speech discrimination. 

The Veteran was afforded a VA examination in February 2006.  He presented with complaints of intermittent left ear pressure.  The examiner also noted that the Veteran had been experiencing tinnitus in the left ear since 2000.   However, a physical examination of the ear, nose, and throat were within normal limits.  

Private treatment records dated in December 2006, June 2007, and December 2007 indicate that there was no evidence of vertigo or dizziness.  There was also no evidence of hearing loss.  The Veteran's Meniere's disease was characterized by fullness and tinnitus.

During the January 2008 VA examination, the Veteran presented with complaints of constant fullness in the left ear and intermittent tinnitus.  He did not describe true vertigo, but he did report having some dizziness and unsteadiness, which occurred once or twice a month.  The examiner also indicated stated that he had reviewed the multiple audiograms of record and the Veteran had hearing within normal limits in both ears.  He only had a slight high frequency hearing loss in the left ear in one frequency.  He commented that the Veteran's hearing had remained the same over the years without any perceptual change.

Private treatment records dated in December 2008 indicate that the Veteran's Meniere's disease was characterized by fullness and tinnitus.  There was no evidence of hearing loss, dizziness, or vertigo.

A review of VA treatment records indicates that the Veteran was prescribed Meclizine in October 2009 and advised to avoid driving.

In his October 2009 VA Form 9, the Veteran alleged that he was entitled to an increased disability rating because he had been prescribed medication to treat his Meniere's disease and was experiencing vertigo approximately once a month.

 Private treatment records dated in December 2009 demonstrate complaints of left ear fullness and occasional tinnitus.  The Veteran also endorsed a feeling of moving to the left when walking or driving.  However, there were no complaints of vertigo.  

In June 2010, the Veteran was afforded an additional VA examination.  His hearing was within normal limits bilaterally, and speech recognition thresholds were normal.  An otoscopic examination revealed clean and normal ear canals and intact tympanic membranes.  The Veteran stated that he experienced dizziness once or twice a month.

In September 2010, the Veteran indicated that he was experiencing vertigo three to four times a month, which he had reported to his private treatment provider.  His episodes of vertigo occurred when he drove or walked for extended periods of time.  

Upon review of the aforementioned evidence, the Board finds that the Veteran is entitled to higher initial evaluation for his service-connected Meniere's disease.  Initially, however, the Board notes Diagnostic Code 6205 requires hearing impairment with a certain frequency of vertigo for each disability rating.  For example, the next higher 30 percent requires hearing impairment with vertigo less than once a month with our without tinnitus.  The Board acknowledges that the Veteran has been documented as having some dizziness and vertigo.  However, he has consistently demonstrated hearing acuity within normal limits.  There is no objective evidence of hearing loss, nor does the Veteran allege that he has such a disorder.  Without evidence of hearing impairment, the Board finds that his disability picture is not one that approximates the 30 percent rating under Diagnostic Code 6205.

Nevertheless, the Board does find that the Veteran is entitled to a separate 10 percent disability evaluation for vertigo under Diagnostic Code 6204.  As previously discussed, a note to Diagnostic Code 6205 provides that Meniere's disease can be separately evaluated as vertigo, hearing impairment, and tinnitus, although those separate evaluations cannot be combined with a rating under Diagnostic Code 6205.  

The Veteran is already assigned a 10 percent disability evaluation for tinnitus under Diagnostic Code 6260, and as discussed above, there is no evidence of hearing impairment.  Significantly, the Veteran told the January 2008 VA examiner that he had some dizziness and unsteadiness that occurred once or twice per month.  He was also prescribed Meclizine and advised to avoid driving in October 2009, and he submitted a statement that same month indicating that he experienced vertigo approximately once per month.  In December 2009, the Veteran described a feeling of moving to the left when walking or driving, and he told the June 2010 VA examiner that he experienced dizziness once or twice per month.  Thus, it appears that the Veteran does have occasional dizziness, and any doubt will be resolved in his favor.  Accordingly, the Board finds that a separate 10 percent evaluation is warranted under Diagnostic Code 6204.  

The Board has also considered whether an evaluation in excess of 10 percent for the vertigo is warranted.   However, the Veteran has not been shown to have met the criteria, as he has only been shown to have occasional dizziness.  He does not have dizziness with occasional staggering.  Indeed, most of his reports indicated that he experiences dizziness only once or twice per month with the only exception being a September 2010 statement indicating that he experiences vertigo three to four times per month.  As such, his own reports do not demonstrate more than occasional dizziness.   Moreover, private treatment records indicated that there was no evidence of vertigo or loss of balance in October 2004, and there was no evidence of vertigo or dizziness in December 2006, June 2007, December 2007, and December 2008.  Although the Veteran told the January 2008 VA examiner that he had some dizziness and unsteadiness, the examiner commented that he did not describe true vertigo.  In addition, at his most recent VA examination, the Veteran still stated that only experienced dizziness once or twice a month.  Thus, it appears that the Veteran only has occasional dizziness for which a 10 percent disability rating is contemplated.  There is no evidence of more frequent dizziness with occasional staggering.  Therefore, the Board finds that the preponderance of evidence is against a separate evaluation in excess of 10 percent for vertigo.

In summary, the Board notes that the Veteran is already in receipt of the maximum schedular evaluation for tinnitus under Diagnostic Code 6260.  Such an evaluation cannot be combined with a rating under Diagnostic 6205, and there is no evidence of hearing impairment warranting a separate evaluation under Diagnostic Code 6100 or a higher evaluation under Diagnostic Code 6205.  Nevertheless, the Veteran has been shown to have occasional dizziness for which a separate 10 percent evaluation is granted under Diagnostic Code 6204.  When that separate 10 percent evaluation under Diagnostic Code 6204 is combined with the 10 percent disability evaluation under Diagnostic Code 6260, the Board concludes that the Veteran is entitled to a combined 20 percent disability evaluation for his Meniere's disease with tinnitus and vertigo. 


Extraschedular consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's Meniere's disease with tinnitus and vertigo is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis. See 38 C.F.R. § 3.321(b)(1) (2010).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected Meniere's disease with tinnitus and vertigo under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).
ORDER

Subject to the provision governing the award of monetary benefits, a combined 20 percent disability evaluation is granted for Meniere's disease with tinnitus and vertigo.  



____________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


